DETAILED ACTION
Claims 1-20 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0067839 to Wardman et al. (hereinafter “Wardman”) and further in view of US Pub. No. 2020/0358819 to Bowditch et al. (hereinafter “Bowditch”).

As to Claim 1, Wardman discloses a system for adaptive targeted multi-attribute based identification of online malicious electronic content, wherein the system is structured for enhancing network security by extracting and dynamically analyzing web components of malicious web resources, and mitigating unsecured activity via identified malicious web resources, the system comprising: a memory device with computer-readable program code stored thereon; a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
extract web resource data [from one or more programmed application programming interfaces (APIs)], wherein the web resource data comprises one or more uniform resource locators (URLs) (Figure 1 of Wardman discloses receiving and parsing URLs (13)); 
extract a source code web component associated with a first URL of the one or more URLs from a first storage location, wherein the source code web component is associated with source code used to generate a first website associated with the first URL (Figure 1 of Wardman discloses downloading suspect URL website content files (15)); 
determine one or more web component attributes of the source code web component associated with the first URL based on analyzing the source code web component, wherein the one or more web component attributes comprise a source code web component identifier associated with the source code web component (Figure 1 of Wardman discloses preprocessing content files (16) and parsing normalized website content filed into abstract syntax trees (17)); 
analyze the source code web component based on (i) the web component attributes and (ii) a structure of the source code web component associated with the first URL (Figure 1 of Wardman discloses preprocessing content files (16) and parsing normalized website content filed into abstract syntax trees (17)); 
configure an adaptive analysis action for analyzing the first URL of the one or more URLs based on at least (i) the web component attributes and (ii) a structure of the source code web component associated with the first URL (Figure 1 of Wardman discloses preprocessing content files (16), parsing normalized website content filed into abstract syntax trees (17) and comparing Hash values to hash values of known phishing websites (19)); 
implement the adaptive analysis action for determining whether the first URL is malicious (Figure 1 of Wardman discloses comparing Hash values to hash values of known phishing websites (19), generating similarity score (21), and determining whether the website is a phish website (22)); 
in response to determining that the first URL is malicious URL, construct security data associated with the first URL (Paragraph [0027] of Wardman discloses once a website is deemed a phishing website, its hash value set is stored to the known phishing website hash value table on database); and 
transmit the security data to an entity system associated with an entity, such that the security data is processed to [prevent unsecured actions] associated with the first URL determined to be malicious (Paragraph [0027] of Wardman discloses once a website is deemed a phishing website, its hash value set is stored to the known phishing website hash value table on database).
Wardman does not explicitly disclose from one or more programmed application programming interfaces (APIs) and prevent unsecured actions
However, Bowditch discloses this.  Paragraph [0046] of Bowditch discloses the detection and extraction processor 14 can be in communication with an API of the selected web browser, such as Chrome Extension API. Accordingly, the initial detection and extraction processor 14 can receive request information/data, such as POST requests, URLs of webservers, etc., as a user browses or otherwise interacts with one or more webpages, and the system 10 can analyze the webpages, in real-time, to provide user with alerts, alarm, etc. (such as shown in FIG. 3) to notify users of probability, likelihood, confidence interval, etc. that certain websites are being used as part of phishing attacks.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the phishing detecting system as disclosed by Wardman, with preventing unsecured actions as disclosed by Bowditch.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Wardman and Bowditch are directed toward identifying phishing websites and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Wardman-Bowditch discloses the system of claim 1, wherein the source code web component is a phishing kit associated with the first URL, and wherein the source code web component identifier is a phishing kit ID (Figure 1 of Wardman .

As to Claim 3, Wardman-Bowditch discloses the system of claim 1, wherein the processing device is configured to further execute the computer-readable program code to: 
load, a first web resource associated with the first URL, wherein the first web resource is a first website associated with the first URL (Paragraph [0011] of Bowditch discloses the computer vision model is configured to obtain at least one screenshot related to the request, and provide the screenshot and/or additional information or data related to the request to the machine learning model. The machine learning model can identify or extract screenshot information and generate or determine a probability or confidence level that the request is malicious or non-malicious based on the screenshot information); 
capture a current web resource image from the loaded first website associated with the first URL (Paragraph [0011] of Bowditch discloses the computer vision model is configured to obtain at least one screenshot related to the request, and provide the screenshot and/or additional information or data related to the request to the machine learning model. The machine learning model can identify or extract screenshot information and generate or determine a probability or confidence level that the request is malicious or non-malicious based on the screenshot information); 
capture an entity web resource image from a loaded authentic website associated with the entity (Paragraph [0036] of Bowditch discloses the machine learning model was trained on an approximately 330,000 image COCO dataset, and then trained on a smaller set of 2000 images containing a varying number of trademarks for select companies); and 
compare image components of the current web resource image with image components of the entity web resource image to determine a similarity indicator metric (Paragraph [0011] of Bowditch discloses the computer vision model is configured to obtain at least one screenshot related to the request, and provide the screenshot and/or additional information or data related to the request to the machine learning model. The machine learning model can identify or extract screenshot information and generate or determine a probability or confidence level that the request is malicious or non-malicious based on the screenshot information).

As to Claim 5, Wardman-Bowditch discloses the system of claim 1, wherein the first storage location is a server location, wherein the first URL is associated with a first web resource comprising a first website, wherein extracting the source code web component associated with the first URL further comprises: 
determining the first storage location associated with the first web resource of the first URL (Figure 1 of Wardman discloses downloading suspect URL website content files (15)); 
searching the first storage location for files associated with the first web resource of the first URL (Figure 1 of Wardman discloses downloading suspect URL website content files (15)); and 
retrieving the source code web component from the files associated with the first web resource of the first URL (Figure 1 of Wardman discloses downloading suspect URL website content files (15)).

As to Claim 6, Wardman-Bowditch discloses the system of claim 1, wherein the one or more web component attributes further comprise a web domain, a web resource, and/or an electronic communication associated with the source code web component (Figure 1 of Wardman discloses downloading suspect URL website content files (15)).

As to Claim 7, Wardman-Bowditch discloses the system of claim 1, wherein analyzing the source code web component based on the web component attributes and the structure of the source code web component associated with the first URL, further comprises: 
determining prior files associated with the source code web component identifier associated with a previous version of the web resource of the first URL (Paragraph [0051] of Wardman discloses new source code was introduced during the data set that was not previously present within the data set or within the training set. Paragraph [0056] of Wardman discloses Once a new version of a phishing website is detected, past websites that were not detected can now be updated based on the new pattern or constructs); 
searching the first storage location for current files associated with a current version of the web resource of the first URL (Paragraph [0051] of Wardman discloses new source code was introduced during the data set that was not previously present within the data set or within the training set. Paragraph [0056] of Wardman discloses Once a new version of a phishing website is detected, past websites that were not detected can now be updated based on the new pattern or constructs); and 
in response to identifying new files in the current files associated with the current version of the web resource of the first URL that are absent from the prior files associated with the previous version of the web resource of the first URL, determine an update of the web resource of the first URL (Paragraph [0051] of Wardman discloses new source code was introduced during the data set that was not previously present within the data set or within the ; and 
wherein the adaptive analysis action is configured based on the determined update of the web resource of the first URL, wherein the adaptive analysis is structured for extracting and processing the identified new files to determine whether the first URL is malicious (Figure 1 of Wardman discloses comparing Hash values to hash values of known phishing websites (19), generating similarity score (21), and determining whether the website is a phish website (22)).

As to Claim 8, Wardman-Bowditch discloses the system of claim 1, wherein analyzing the source code web component based on the web component attributes and the structure of the source code web component associated with the first URL, further comprises: 
determining one or more actions initiated by the web resource associated with the first URL upon execution (Paragraph [0024] of Bowditch discloses using machine learning analysis of screenshots or images and/or other information, that the request is a malicious action); and 
determining that a first action of the one or more actions is an unsecure action (Paragraph [0024] of Bowditch discloses using machine learning analysis of screenshots or images and/or other information, that the request is a malicious action); and 
wherein the adaptive analysis action is configured based on the determined unsecure first action, wherein the adaptive analysis action is structured for analyzing the unsecure first action to determine whether the first URL is malicious (Paragraph [0024] of Bowditch .

As to Claim 9, Wardman-Bowditch discloses the system of claim 8, wherein the adaptive analysis action is structured for: 
searching the first storage location for files associated with the determined unsecure first action (Figure 1 of Wardman discloses downloading suspect URL website content files (15)); and 
based on the files associated with the unsecure first action, determining one or more users affected by the unsecure first action (Figure 1 of Wardman discloses downloading suspect URL website content files (15). Paragraph [0024] of Bowditch discloses using machine learning analysis of screenshots or images and/or other information, that the request is a malicious action and take one or more protective actions to warn/alert the users of malicious activities).

As to Claim 10, Wardman-Bowditch discloses the system of claim 1, wherein analyzing the source code web component based on the web component attributes and the structure of the source code web component associated with the first URL comprises determining that the web resource of the first URL comprises a preprogrammed alteration of a product item of the entity, wherein the adaptive analysis action is structured for: 
analyzing a domain, a sub-domain, and/or a path structure of the first URL (Paragraph [0023] of Wardman discloses if a particular domain is predefined as holding beneficiary sites, all URLs reported utilizing that domain name would be excluded from the system's analysis); and 
determining whether the source code web component is (i) associated with a third-party domain targeting the entity, and/or is (ii) associated with a compromised domain of the entity (Paragraph [0023] of Wardman discloses if a particular domain is predefined as holding beneficiary sites, all URLs reported utilizing that domain name would be excluded from the system's analysis). 

As to Claim 11, Wardman-Bowditch discloses the system of claim 1, wherein the security data associated with the first URL comprises the source code web component and/or the web component attributes, wherein constructing the security data associated with the first URL further comprises: 
constructing a benign deactivated URL by modifying the first URL such that the deactivated URL is not associated with unsecure actions of the first website (Paragraph [0051] of Bowditch discloses users may be prevented from going to or accessing the webpage); and constructing an image analysis of the web resource of the first URL determined to be malicious (Paragraph [0011] of Bowditch discloses the computer vision model is configured to obtain at least one screenshot related to the request, and provide the screenshot and/or additional information or data related to the request to the machine learning model. The machine learning model can identify or extract screenshot information and generate or determine a probability or confidence level that the request is malicious or non-malicious based on the screenshot information).

As to Claim 12, Wardman-Bowditch discloses the system of claim 1, wherein determining the one or more web component attributes of the source code web component associated with the first URL further comprises: 
searching the first storage location for additional files associated with the one or more web component attributes (Figure 1 of Wardman discloses downloading suspect URL website content files (15)); and 
retrieving the additional files associated with the one or more web component attributes from the first storage location (Figure 1 of Wardman discloses downloading suspect URL website content files (15)).

As to Claim 13, Wardman-Bowditch discloses the system of claim 1, wherein the processing device is configured to further execute the computer-readable program code to modify the web resource data, comprising: 
determining, for each of the one or more URLs of the web resource data, (i) whether an associated web resource is active, and (ii) whether the associated web resource is associated with a predetermined entity (Paragraph [0023] of Wardman discloses if a particular domain is predefined as holding beneficiary sites, all URLs reported utilizing that domain name would be excluded from the system's analysis); 
determining that a second URL of the one or more URLs is a false positive based on determining (i) that the associated web resource is inactive or removed, and (ii) that the associated web resource is associated with a predetermined entity (Paragraph [0023] of Wardman discloses if a particular domain is predefined as holding beneficiary sites, all URLs ; and 
removing the second URL from the web resource data (Paragraph [0023] of Wardman discloses if a particular domain is predefined as holding beneficiary sites, all URLs reported utilizing that domain name would be excluded from the system's analysis).

As to Claim 14, Wardman-Bowditch discloses the system of claim 1, wherein the processing device is configured to further execute the computer-readable program code to process the extracted web resource data, comprising: 
indexing, for each of the one or more URLs of the web resource data, via a component separator character of the URL, by (i) expanding the URL after the component separator character and/or (ii) truncating the URL at the component separator character (Paragraph [0023] of Wardman discloses if a particular domain is predefined as holding beneficiary sites, all URLs reported utilizing that domain name would be excluded from the system's analysis.  Wherein just using the domain is understood to be truncating the URL); determining, for each of the one or more URLs of the web resource data, availability of new web resources based on determining that the new web resources are associated with the expanded URL and/or the truncated URL (Paragraph [0023] of Wardman discloses if a particular domain is predefined as holding beneficiary sites, all URLs reported utilizing that domain name would be excluded from the system's analysis .  Wherein just using the domain is understood to be truncating the URL); and 
appending the web resource data to include the expanded URL and/or the truncated URL (Paragraph [0023] of Wardman discloses if a particular domain is predefined as holding .

As to Claim 15, Wardman discloses a computer program product for adaptive targeted multi-attribute based identification of online malicious electronic content, wherein the computer program product is structured for enhancing network security by extracting and dynamically analyzing web components of malicious web resources, and mitigating unsecured activity via identified malicious web resources, the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions for causing a computer processor to: 
extract web resource data [from one or more programmed application programming interfaces (APIs)], wherein the web resource data comprises one or more uniform resource locators (URLs) (Figure 1 of Wardman discloses receiving and parsing URLs (13)); 
extract a source code web component associated with a first URL of the one or more URLs from a first storage location, wherein the source code web component is associated with source code used to generate a first website associated with the first URL (Figure 1 of Wardman discloses downloading suspect URL website content files (15)); 
determine one or more web component attributes of the source code web component associated with the first URL based on analyzing the source code web component, wherein the one or more web component attributes comprise a source code web component identifier associated with the source code web component (Figure 1 of Wardman discloses preprocessing content files (16) and parsing normalized website content filed into abstract syntax trees (17)); 
analyze the source code web component based on (i) the web component attributes and (ii) a structure of the source code web component associated with the first URL (Figure 1 of Wardman discloses preprocessing content files (16) and parsing normalized website content filed into abstract syntax trees (17)); 
configure an adaptive analysis action for analyzing the first URL of the one or more URLs based on at least (i) the web component attributes and (ii) a structure of the source code web component associated with the first URL (Figure 1 of Wardman discloses preprocessing content files (16), parsing normalized website content filed into abstract syntax trees (17) and comparing Hash values to hash values of known phishing websites (19)); 
implement the adaptive analysis action for determining whether the first URL is malicious (Figure 1 of Wardman discloses comparing Hash values to hash values of known phishing websites (19), generating similarity score (21), and determining whether the website is a phish website (22)); 
in response to determining that the first URL is malicious URL, construct security data associated with the first URL (Paragraph [0027] of Wardman discloses once a website is deemed a phishing website, its hash value set is stored to the known phishing website hash value table on database); and 
transmit the security data to an entity system associated with an entity, such that the security data is processed to [prevent unsecured actions] associated with the first URL determined to be malicious (Paragraph [0027] of Wardman discloses once a website is deemed a phishing website, its hash value set is stored to the known phishing website hash value table on database).
from one or more programmed application programming interfaces (APIs) and prevent unsecured actions
However, Bowditch discloses this.  Paragraph [0046] of Bowditch discloses the detection and extraction processor 14 can be in communication with an API of the selected web browser, such as Chrome Extension API. Accordingly, the initial detection and extraction processor 14 can receive request information/data, such as POST requests, URLs of webservers, etc., as a user browses or otherwise interacts with one or more webpages, and the system 10 can analyze the webpages, in real-time, to provide user with alerts, alarm, etc. (such as shown in FIG. 3) to notify users of probability, likelihood, confidence interval, etc. that certain websites are being used as part of phishing attacks.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Wardman-Bowditch discloses the computer program product of claim 15, wherein the source code web component is a phishing kit associated with the first URL, and wherein the source code web component identifier is a phishing kit ID (Figure 1 of Wardman discloses preprocessing content files (16), parsing normalized website content filed into abstract syntax trees (17) and comparing Hash values to hash values of known phishing websites (19)).

As to Claim 17, Wardman-Bowditch discloses the computer program product of claim 15, wherein analyzing the source code web component based on the web component attributes and the structure of the source code web component associated with the first URL, further comprises: 
determining prior files associated with the source code web component identifier associated with a previous version of the web resource of the first URL (Paragraph [0051] of Wardman discloses new source code was introduced during the data set that was not previously present within the data set or within the training set. Paragraph [0056] of Wardman discloses Once a new version of a phishing website is detected, past websites that were not detected can now be updated based on the new pattern or constructs); 
searching the first storage location for current files associated with a current version of the web resource of the first URL (Paragraph [0051] of Wardman discloses new source code was introduced during the data set that was not previously present within the data set or within the training set. Paragraph [0056] of Wardman discloses Once a new version of a phishing website is detected, past websites that were not detected can now be updated based on the new pattern or constructs); and 
in response to identifying new files in the current files associated with the current version of the web resource of the first URL that are absent from the prior files associated with the previous version of the web resource of the first URL, determine an update of the web resource of the first URL (Paragraph [0051] of Wardman discloses new source code was introduced during the data set that was not previously present within the data set or within the training set. Paragraph [0056] of Wardman discloses Once a new version of a phishing website is detected, past websites that were not detected can now be updated based on the new pattern or constructs); and 
wherein the adaptive analysis action is configured based on the determined update of the web resource of the first URL, wherein the adaptive analysis is structured for extracting and processing the identified new files to determine whether the first URL is malicious .

As to Claim 18, Wardman discloses a computerized method for adaptive targeted multi-attribute based identification of online malicious electronic content, wherein the computerized method is structured for enhancing network security by extracting and dynamically analyzing web components of malicious web resources, and mitigating unsecured activity via identified malicious web resources, the computerized method comprising:
extract web resource data [from one or more programmed application programming interfaces (APIs)], wherein the web resource data comprises one or more uniform resource locators (URLs) (Figure 1 of Wardman discloses receiving and parsing URLs (13)); 
extract a source code web component associated with a first URL of the one or more URLs from a first storage location, wherein the source code web component is associated with source code used to generate a first website associated with the first URL (Figure 1 of Wardman discloses downloading suspect URL website content files (15)); 
determine one or more web component attributes of the source code web component associated with the first URL based on analyzing the source code web component, wherein the one or more web component attributes comprise a source code web component identifier associated with the source code web component (Figure 1 of Wardman discloses preprocessing content files (16) and parsing normalized website content filed into abstract syntax trees (17)); 
analyze the source code web component based on (i) the web component attributes and (ii) a structure of the source code web component associated with the first URL (Figure 1 of Wardman discloses preprocessing content files (16) and parsing normalized website content filed into abstract syntax trees (17)); 
configure an adaptive analysis action for analyzing the first URL of the one or more URLs based on at least (i) the web component attributes and (ii) a structure of the source code web component associated with the first URL (Figure 1 of Wardman discloses preprocessing content files (16), parsing normalized website content filed into abstract syntax trees (17) and comparing Hash values to hash values of known phishing websites (19)); 
implement the adaptive analysis action for determining whether the first URL is malicious (Figure 1 of Wardman discloses comparing Hash values to hash values of known phishing websites (19), generating similarity score (21), and determining whether the website is a phish website (22)); 
in response to determining that the first URL is malicious URL, construct security data associated with the first URL (Paragraph [0027] of Wardman discloses once a website is deemed a phishing website, its hash value set is stored to the known phishing website hash value table on database); and 
transmit the security data to an entity system associated with an entity, such that the security data is processed to [prevent unsecured actions] associated with the first URL determined to be malicious (Paragraph [0027] of Wardman discloses once a website is deemed a phishing website, its hash value set is stored to the known phishing website hash value table on database).
from one or more programmed application programming interfaces (APIs) and prevent unsecured actions
However, Bowditch discloses this.  Paragraph [0046] of Bowditch discloses the detection and extraction processor 14 can be in communication with an API of the selected web browser, such as Chrome Extension API. Accordingly, the initial detection and extraction processor 14 can receive request information/data, such as POST requests, URLs of webservers, etc., as a user browses or otherwise interacts with one or more webpages, and the system 10 can analyze the webpages, in real-time, to provide user with alerts, alarm, etc. (such as shown in FIG. 3) to notify users of probability, likelihood, confidence interval, etc. that certain websites are being used as part of phishing attacks.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 19, Wardman-Bowditch discloses the computerized method of claim 18, wherein the source code web component is a phishing kit associated with the first URL, and wherein the source code web component identifier is a phishing kit ID (Figure 1 of Wardman discloses preprocessing content files (16), parsing normalized website content filed into abstract syntax trees (17) and comparing Hash values to hash values of known phishing websites (19)).

As to Claim 20, Wardman-Bowditch discloses the computerized method of claim 18, wherein analyzing the source code web component based on the web component attributes and the structure of the source code web component associated with the first URL, further comprises: 
determining prior files associated with the source code web component identifier associated with a previous version of the web resource of the first URL (Paragraph [0051] of Wardman discloses new source code was introduced during the data set that was not previously present within the data set or within the training set. Paragraph [0056] of Wardman discloses Once a new version of a phishing website is detected, past websites that were not detected can now be updated based on the new pattern or constructs); 
searching the first storage location for current files associated with a current version of the web resource of the first URL (Paragraph [0051] of Wardman discloses new source code was introduced during the data set that was not previously present within the data set or within the training set. Paragraph [0056] of Wardman discloses Once a new version of a phishing website is detected, past websites that were not detected can now be updated based on the new pattern or constructs); and 
in response to identifying new files in the current files associated with the current version of the web resource of the first URL that are absent from the prior files associated with the previous version of the web resource of the first URL, determine an update of the web resource of the first URL (Paragraph [0051] of Wardman discloses new source code was introduced during the data set that was not previously present within the data set or within the training set. Paragraph [0056] of Wardman discloses Once a new version of a phishing website is detected, past websites that were not detected can now be updated based on the new pattern or constructs); and 
wherein the adaptive analysis action is configured based on the determined update of the web resource of the first URL, wherein the adaptive analysis is structured for extracting and processing the identified new files to determine whether the first URL is malicious .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wardman-Bowditch and further in view of US Pub. No. 2020/0195688 to Prakash et al. (hereinafter “Prakash”).

As to Claim 4, Wardman-Bowditch discloses the system of claim 3. Wardman-Bowditch does not explicitly disclose wherein capturing the entity web resource image further comprises: 
determining that a portion of the web resource image is associated with an product item; 
determining that the product item is associated with the entity; 
determining an authentic website associated with the product item of the entity; and 
loading the authentic website associated with the product item of the entity.
	However, Prakash discloses this.  Figure 6 of Prakash discloses redirecting a request to the legitimate URL.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the phishing detecting system as disclosed by Wardman, with redirecting the request as disclosed by Prakash.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Wardman and Prakash are directed toward identifying phishing websites and as such it would be obvious to use the techniques of one in the other.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2456